Citation Nr: 0619537	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  04-33 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of the 
bends.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a left 
leg coral cut and infection.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a back disability.

5.  Entitlement to service connection for a cardiovascular 
disability.

6.  Entitlement to an initial compensable evaluation for 
service-connected bilateral foot dermatitis, secondary to 
coral cuts/infection.

7.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1938 to September 
1945 and served in the Reserves from December 1967 to 
December 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and August 2004 rating decisions 
of the Boise, Idaho Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Regarding the issue of entitlement to an evaluation in excess 
of 10 percent for tinnitus, by way of Chairman's Memorandum 
No. 01-05-08 (Apr. 28, 2005), the Chairman of the Board of 
Veterans' Appeals, as directed by the Secretary of Veterans 
Affairs, imposed a temporary stay on the adjudication of all 
claims in which a claim for compensation for tinnitus was 
filed prior to June 13, 2003, and a disability rating for 
tinnitus of greater than 10 percent was sought.  The veteran 
has met these criteria as he seeks in initial rating greater 
than 10 percent for tinnitus effective from January 24, 2003.  
As such, action on the veteran's tinnitus claim is suspended 
pending resolution of ongoing litigation on this matter.  
Once a final resolution has been reached, the adjudication of 
any tinnitus cases that have been stayed will be resumed.

The Board notes that a review of the claim files reflects 
that the veteran has raised an inferred claim of entitlement 
to service connection for a hand disability that has been 
characterized as blisters and fungus.  As this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.

The issues whether new and material evidence has been 
received to reopen claims of service connection for residuals 
of the bends and residuals of a left leg coral cut and 
infection, and entitlement to an initial compensable 
evaluation for bilateral foot dermatitis, secondary to coral 
cuts/infection, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a current back disability that is 
etiologically related to his active service or active or 
inactive duty for training.

2.  The competent clinical evidence of record demonstrates 
that a bilateral knee disability, to include arthritis, was 
initially demonstrated years after service and has not been 
shown by competent clinical evidence to be etiologically 
related to the veteran's active service or active or inactive 
duty for training.

3.  The competent clinical evidence of record demonstrates 
that a cardiovascular disability was initially demonstrated 
years after service and has not been shown to be causally 
related to the veteran's active service or active or inactive 
duty for training.




CONCLUSIONS OF LAW

1.  A back disability was not incurred in, or aggravated by, 
active service, to include active duty for training and 
inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303 
(2005).

2.  A bilateral knee disability was not incurred in or 
aggravated by active service, to include active duty for 
training and inactive duty training, may not be presumed to 
have been so incurred or aggravated, and is not proximately 
due to or aggravated by a service-connected disability.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.310 (2005).

3.  A cardiovascular disability was not incurred in or 
aggravated by active service, to include active duty for 
training and inactive duty training, and may not be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.6, 3.102, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With regard to the service connection claims, VA satisfied 
its duty to notify by means of March, May and November 2003 
letters from the agency of original jurisdiction (AOJ) to the 
appellant.  The letters, which were issued prior to the 
initial AOJ decision,  informed the appellant of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  These 
letters also requested that the veteran submit any additional 
evidence pertaining to his claim.

The Board observes that the letters did not provide the 
veteran with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities at issue.  However, despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Duty to assist

With regard to the duty to assist, the record contains 
private medical reports and VA outpatient treatment records 
and examination reports.  The Board notes that although the 
record contains service medical records from the veteran's 
service in the Reserves from 1967 to 1980, the record does 
not contain service medical records from his period of active 
service from 1938 to 1945.  Requests were made to the 
National Personnel Records Center (NPRC) for the veteran's 
service medical records, but no records were on file.  He was 
asked to submit copies of any of these records that he had in 
his possession.  However, he did not have any to submit.  The 
Board is mindful that, in a case such as this, where service 
medical records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that some 
of the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the available medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims for service connection.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims for service connection.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Legal Criteria 

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis or a cardiovascular 
disability becomes manifest to a degree of 10 percent or more 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during which 
the individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty." 38 U.S.C.A. § 
101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) (2005); Biggins 
v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  Active duty 
for training is defined, in part, as full-time duty in the 
Armed Forces performed by Reserves for training purposes or 
full-time duty performed by members of the National Guard of 
any State.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2005).  Inactive duty training includes duty, other 
than full-time duty, performed by a member of the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2005).

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as active military, 
naval or air service, if an individual was disabled or died 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident during the training.  The amendment 
also restructured the definitions in the provision into 
separate subparagraphs without any substantive change to the 
definitions.  38 U.S.C.A. § 101(24) (West 2002).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).

Legal Analysis

1.  Back 

The veteran asserts that service connection is warranted for 
a back disability. In terms of an in- service injury or 
disease, the veteran contends that he injured his back in 
1943, 1945, and 1946.  However, the Board observes that the 
record does not reflect the occurrence of an in-service back 
injury or disease during these times.  Unfortunately, because 
the veteran's service medical records from his period of 
active service have been reported to be unavailable, there is 
no evidence of record that corroborates his contention.  
Additionally, although available service medical records from 
the veteran's Reserve service reflect that the veteran 
reported that he had underwent a laminectomy, there is no 
indication that such laminectomy was performed while the 
veteran was in active service more than 20 years earlier, or 
was due to an injury or disease in active service more than 
20 years earlier.  In fact, private treatment records reflect 
that the veteran underwent the laminectomy in 1962 after an 
industrial accident.  At that time, the veteran reported a 
prior back injury in 1950 when he was partly buried in a dirt 
fall.  Moreover, there is no evidence that during his duty in 
the Reserves, the veteran ever complained of, or sought 
treatment for, a back disability.  Further, the veteran was 
provided the opportunity to submit alternate forms of 
evidence to show that he injured his back in service, but 
there is no corroborating documentation in the record to 
support his contention.

In terms of a current disability, the record demonstrates 
that from 1962 to 1965, the veteran sought treatment, 
including the above referenced laminectomy, for low back 
pain.  However, the record does not demonstrate that veteran 
has submitted any evidence that demonstrates that he has 
sought treatment for a currently diagnosed chronic back 
disability.  In fact, the most recent documented evidence of 
the veteran's back being examined was in a May 1990 VA 
examination, in which the examiner reported that there were 
no significant abnormalities or residuals of operative 
procedures of the back at that time.  Consequently, the Board 
finds that in the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

In conclusion, although the veteran asserts that he has a 
current back disability that is related to service, he, as a 
layperson, is not competent to provide an opinion requiring 
medical knowledge, such as a question of medical causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The negative 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran currently has a chronic back 
disability that is related to his active military service or 
his periods of active or inactive duty for training.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a back disability.

2.  Bilateral Knee Disability

The veteran also asserts that service connection is warranted 
for a bilateral knee disability.  The evidence of record 
demonstrates that the veteran has sought treatment, including 
a left total knee replacement and corticosteroid injections, 
for a bilateral knee disability, that has been diagnosed as 
osteoarthritis.  However, as noted above, service medical 
records from the veteran's period of active service have been 
reported as being unavailable and the veteran has not 
submitted any alternate forms of evidence to corroborate his 
contention.  Additionally, the service medical records 
available from his Reserve duty are silent for complaints of, 
or treatment for, a bilateral knee disability.  Indeed, the 
first clinical evidence of a knee disability was in 1982, 
many years after the veteran's service.  The Board notes that 
in the absence of demonstration of continuity of 
symptomatology, the initial demonstration of current 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  Moreover, there is no competent 
evidence of record that etiologically relates the veteran's 
current bilateral knee disability to any incident of service.  
Therefore, the Board finds that the preponderance of the 
evidence is against a grant of service connection on a direct 
basis. 

In order to establish service connection on a presumptive 
basis, the veteran's knee arthritis must have become manifest 
to a degree of 10 percent or more within one year from the 
date of termination of his period of service.  In this case, 
there is no evidence that arthritis was manifested to a 
compensable degree within one year of his 1945 separation 
from active service.  In fact, the record reflects that the 
first reported clinical findings consistent with arthritis in 
the knees was in 1982, which was many years after service.  
Hence, the Board finds that the preponderance of the evidence 
is against a grant of service connection on a presumptive 
basis for the veteran's current bilateral knee arthritis.

The Board observes that the veteran has contended that his 
current bilateral knee disability is due to his back 
disability.  According to the veteran, because of his chronic 
back pain, he was not able to stand and work at his 
cabinetmaker's job, and instead had to do a lot of his work 
kneeling on his knees to take the stress off of his back.  He 
further related that because of this, the arthritic condition 
in his knees was exacerbated.  In order to establish service 
connection on a secondary basis, the evidence must show (1) 
that a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310 (2005).  As 
discussed above, the evidence record does not demonstrate 
that the veteran has been diagnosed with a current back 
disability and thus, service connection has been denied for 
such disability.  Therefore, the Board concludes that the 
veteran is not entitled to a grant of service connection on a 
secondary basis for his bilateral knee disability.

In conclusion, although the veteran asserts that he has a 
current knee disability related to his back disability, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative evidence 
of record is of greater probative value than the veteran's 
statements in support of his claim.  Accordingly, the Board 
finds that the competent evidence of record fails to 
establish that the veteran's current bilateral knee 
disability is related to his active military service.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral knee disability, to 
include as secondary to a back disability.

3.  Cardiovascular Disability

The veteran has also contended that he is entitled to service 
connection for a cardiovascular disability.  The record 
demonstrates that the veteran has sought treatment since 1987 
for a cardiovascular disability, including a myocardial 
infarction and coronary artery disease.  However, the record 
does not demonstrate that the veteran complained of, or 
sought treatment for, a cardiovascular disability while in 
active service or in the Reserves.  As noted above, service 
medical records from the veteran period of active service 
have been reported as being unavailable and the veteran has 
not submitted any alternate forms of evidence to show 
treatment for a cardiovascular disability during that time.  
Additionally, the service medical records available from his 
Reserve duty are silent for complaints of, or treatment for, 
a cardiovascular disability.  Indeed, the first clinical 
evidence of a cardiovascular disability was in 1987, many 
years after the veteran's service.  The Board notes that in 
the absence of demonstration of continuity of symptomatology, 
the initial demonstration of current cardiovascular 
disability years after service is too remote from service to 
be reasonably related to service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Nevertheless, the Board observes that the veteran relates 
that in 1970 while on active duty for training in Gulf Port, 
Mississippi, he caught a virus and was given a shot of 
penicillin, to which he later developed an allergy.  
According to the veteran, when he later had to have a 
ruptured disk in his neck operated on, he informed his 
physician of his allergy and he was given tetracycline as an 
antibiotic instead of penicillin, which in turn caused the 
veins in his left arm to swell up and get hard, thus causing 
him to have a heart attack which damaged his aortic valve.  
The veteran's service medical records indeed reflect that in 
late February and early March 1970, the veteran was treated 
for a cold.  His service medical records also reflect that 
the veteran was allergic to penicillin.  However, there is no 
competent medical opinion of record that etiologically 
relates the veteran's current cardiovascular disability to 
any residuals of his in-service treatment for a cold, a 
penicillin allergy, or to any other incident of his service.  
Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a grant of service connection on a direct basis.

In order to establish service connection on a presumptive 
basis, the veteran's cardiovascular disability must have 
become manifest to a degree of 10 percent or more within one 
year from the date of termination of his period of service.  
In this case, there is no evidence that a cardiovascular 
disability was manifested to a compensable degree within one 
year of his 1945 separation from service.  In fact, the 
record reflects that the first reported clinical findings 
consistent with a cardiovascular disability was in 1987, 
which was many years after service.  Hence, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection on a presumptive basis for the veteran's 
current cardiovascular disability.

In conclusion, although the veteran asserts that his current 
cardiovascular disability is related to service, the Board 
finds that the negative evidence of record is of greater 
probative value than his statements in support of his claim.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a cardiovascular disability.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a bilateral knee 
disability, to include as secondary to a back disability, is 
denied.

Entitlement to service connection for a cardiovascular 
disability is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  VCAA notice should also provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court issued a decision that established 
significant new requirements with respect to the content of 
the VCAA notice for reopening claims.  According to the 
Court, in the context of a claim to reopen, the Secretary 
must look at the bases for the denial in the prior decision 
and to respond by providing the appellant with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  
Further, in providing instruction as to what information 
would be considered "new and material", the Court indicated 
that "material" evidence would include (1) evidence on an 
element where the claimant initially failed to submit any 
competent evidence; (2) evidence on an element where the 
previously submitted evidence was found to be insufficient; 
(3) evidence on an element where the appellant did not have 
to submit evidence until a decision of the Secretary 
determined that an evidentiary presumption had been rebutted; 
or (4) some combination or variation of the above three 
situations.  "New" evidence would be considered new only if 
it had not been submitted previously to VA and was neither 
"cumulative nor redundant" of evidence already in the 
record.  

A review of the claims file reveals that with respect to the 
veteran's claims of whether new and material evidence has 
been received to reopen claims for entitlement to service 
connection for residuals of the bends and residuals of a left 
leg coral cut and infection, the veteran has not been 
furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b), 38 C.F.R. 
§ 3.159, Quartuccio, Pelegrini, Dingess/Hartman, and Kent.  
Such notice must be furnished to the veteran.

The record reflects that in March 2004, the veteran submitted 
a Notice of Disagreement with the January 2004 rating 
decision that determined that new and material evidence had 
not been received to reopen the veteran's claim of 
entitlement to service connection for residuals of a left leg 
coral cut and infection.  However, it does not appear that a 
SOC has been issued.  In view of the foregoing, the Board 
finds that the issue of whether new and material evidence has 
been received to reopen a claim of service connection for 
residuals of a left leg coral cut and infection has been 
placed in appellate status by the filing of a NOD as to this 
issue.  In Manlincon v. West, 12 Vet. App. 238 (1999), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in these circumstances where a Notice of 
Disagreement is filed, but a Statement of the Case has not 
been issued, the Board must remand the claim to the RO to 
direct that a Statement of the Case be issued.

The Court has held that where the veteran claims that a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480. 482 (1992), 
citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The record reflects that the veteran is service-connected for 
bilateral dermatitis of the feet.  However, although VA 
outpatient treatment records have confirmed the diagnosis of 
the veteran's dermatitis, none of the examiners have fully 
commented on the nature and extent of the condition.  
Therefore, the Board concludes that a VA examination to 
determine the current nature and extent of the veteran's 
bilateral foot dermatitis is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter with 
regard to the claims to reopen at issue, 
in accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Kent v. Nicholson, No. 
04-181 (U.S. Vet. App. March 31, 2006), 
as well as 38 U.S.C.A. 5102, 5103, and 
5103A, 38 C.F.R. § 3.159, and any other 
applicable legal precedent.  
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary 
to substantiate his claims to reopen 
claims for service connection for 
residuals of the bends and residuals of 
a left leg coral cut and infection, 
including which evidence, if any, the 
veteran is expected to obtain and 
submit, and which evidence will be 
obtained by VA.  The veteran should also 
be advised to send any evidence in his 
possession pertinent to his appeal to 
the VA.  

Additionally, the veteran should be 
advised of what information and evidence 
not previously provided, if any, will 
assist in substantiating or is necessary 
to substantiate the elements of the 
claim, including notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if the claim is reopened and 
service connection is awarded.

The veteran should also be informed of 
why his claims for service connection for 
residuals of the bends and residuals of a 
left leg coral cut and infection, were 
previously denied and what constitutes 
new and material evidence for the purpose 
of reopening the claims.  

      2.  The RO should issue a Statement of the Case 
reflecting
its adjudication of the issue of whether 
new and material evidence has been 
received to reopen the veteran's claim 
of entitlement to service connection for 
residuals of a left leg coral cut and 
infection.

3.  The veteran should be contacted and 
requested to 
furnish the names, addresses, and dates 
of treatment of all medical providers 
from whom he has received treatment for 
his bilateral foot dermatitis.  After 
securing the necessary authorizations 
for release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

4.  The veteran should be afforded a VA 
examination by a dermatologist to 
determine the current nature and extent 
of his service-connected bilateral foot 
dermatitis.  The examiner should 
specifically address the following:

a) the percentage of the entire body 
and percentage of exposed areas 
affected; and

b) the type of treatment in the last 
12-month period, with specific notation 
of any systemic therapy (i.e., 
corticosteroids or other 
immunosuppressive drugs) and the 
duration of the therapy.

With respect to any associated 
scarring, the examiner should, if 
possible, provide a measurement of the 
length and width of the scars as well 
as the areas of the scars in terms of 
square inches.  The examiner should 
also indicate whether such scars are 
superficial, unstable, and painful on 
examination and/or cause limitation of 
motion or function of the affected 
part.  

If any associated scars are considered 
disfiguring, the examiner should also, 
consistent with the revised criteria, 
address the number of characteristics of 
disfigurement the scars have; whether 
such scars involve visible or palpable 
tissue loss; and/or whether such scars 
involves a gross distortion of asymmetry 
of one, two, or three or more features 
(or pair(s) of features (nose, chin, 
forehead, eyes (including eyelids), ears 
(auricles), cheeks, or lips).

All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.
	
5.  Thereafter, the RO should 
readjudicate the veteran's
claims.  If the benefits sought remains unfavorable 
to the 
veteran, the RO should issue a supplemental 
statement of 
the case and afford the appropriate opportunity to
respond.  Thereafter, the case should be returned 
to the 
Board, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


